DETAILED ACTION
This Office action is in response to the Application filed on August 20, 2018, which is a national stage application under 35 U.S.C. §371 of International Application No. PCT/EP2017/050390, filed on January 10, 2017, which claims benefit of U.S. Provisional Application Nos. 62/359582, filed on July 7, 2016, and 62/385152, filed on September 8, 2016. An action on the merits follows. Claims 1-4 are pending on the application. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 4 is objected to because of the following informalities: line 3 of claim 4 recites "OIS". However, the acronym OIS is undefined in the claims. To clarify that the acronym OIS means optical image stabilization, examiner suggests amending "OIS" in line 3 of claim 4 to "optical image stabilization (OIS)". Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, in Ln. 10-12, recites the limitation “… each node of a correction grid; rotate said quaternions Q according to said measurement of movement for an image frame; project said rotated quaternions back to the image sensor space to form a correction grid… provide said correction grid…”. However, examiner cannot clearly ascertain if the claimed “said correction grid” corresponds to the claimed “node of a correction grid”, the formed “correction grid”, or both, rendering the claim indefinite.
Claims 2-4 are rejected by virtue of being dependent upon rejected base claim 1.
Claim 2, in Ln. 2-6, recites the terms “w”, “i”, “j”, “k”, and “d”, respectively. However, the terms “w”, “i”, “j”, “k” and “d” are not defined in the claims, rendering the claim indefinite.
Claim 2, in Ln. 7, recites the limitation “… the correction grid…”. However, examiner cannot clearly ascertain if the claimed “the correction grid” corresponds to the claimed “node of a correction grid”, the formed “correction grid”, or both, recited in claim 1, as indicated above, rendering the claim indefinite.
Claim 3 is rejected by virtue of being dependent upon rejected base claim 2.
said correction grid…”. However, examiner cannot clearly ascertain if the claimed “said correction grid” corresponds to the claimed “node of a correction grid”, the formed “correction grid”, or both, recited in claim 1, as indicated above, rendering the claim indefinite.
Claim 4, in Ln. 3-7, recites the limitation “… said inertial measurement sensors’ signals…”. There is insufficient antecedent basis for this limitation in the claim. Therefore, the lack of antecedent basis makes the scope of the claim indeterminate.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO M RIVERA-MARTINEZ whose telephone number is (571) 272-4979. The examiner can normally be reached on 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/GUILLERMO M RIVERA-MARTINEZ/           Primary Examiner, Art Unit 2668